Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-10 are pending.  Claims 1-10 are examined on the merits.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-5, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 1-5, and 7-10 is/are directed to a herbal formulation useful for therapeutic and cosmetic applications for the treatment of general skin disorders including Psoriasis, Eczema, burn wounds, Shingles, dispigmentation or Vitiligo, dry skin. Keloids, scars, lipoma, allergic rashes and irritation, comprising:
(a)    At least two or more plant extracts in the form of an oil or powder or mixtures thereof, the plan extracts being selected from the group consisting of Solanum Nigrum water extract 2-75 wt. %.
(b)    Optionally, including a drug having anti-inflammatory and wound healing properties, the drug being selected from the group consisting of Salicylic acid 1 to 4 wt. %, Piroxicam 1 to 2 wt. % and Turmeric Powder 0.1 to 1 wt. % or a mixture thereof;
(c)    Optionally, a base containing, propylene glycol, Carbopol 934, and mono-ethanol amine or petroleum jelly in 2- to 20 parts by weight;
(d)    Optionally, a natural fragrant oil from the group consisting of Rose, Basil, Chamomile oil and Mentha oil ranging between 0.005 wt. % to 0.01 wt. %;
(e)    Optionally, a base containing an aqueous cream base or gel containing Carbopol ranging between 1 to 4 wt. %, emulsifying ointment BP 1993, and water ranging between 20 to 40 wt. % and a humectant ranging between 1 to 4 wt. %; and
(f)    The balance being Garcinia Indica Natural Extract to make 100 wt. %. 
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: 
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
The compositions of 1-5, and 7-10 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of Solanum Nigrum, Dioscorea bulbifera, Garcinia Indica Natural Extract, Ricinus Communis and Aloe Vera that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Solanum Nigrum, Dioscorea bulbifera, Garcinia Indica Natural Extract, Ricinus Communis and Aloe Vera (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             Claims 1-5 and 7-10 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components of 
            Regarding claim 10, although “a synergistic effect” is recited (at line 2), the addition of wound healing herbal extract is only recited as “optional” in claim 1, step (b).
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
	Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “Garcinia Indica Natural Extract 2-10 wt.%…” at line 8, the recitation is confusing, as it is not clear what Applicant means by “natural extract”. Does it mean no solvent was used during extraction? No organic solvent was used? or only cold pressing method was used? Furthermore, at last line of claim 1, it recites “The balance being Garcinia Indica Natural Extract to make 100 wt.%”. However, the claim requires that “Garcinia Indica Natural Extract 2-10 wt.%…” at line 8, thus the percentage limitation of the “Garcinia Indica Natural Extract” is contradicting in claim 1. 
Claim 1 recites “Carbopol 934” at claim 1c, and “carbopol” at claim 1e. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to provide full generic chemical names of the reagents that are used in the claims since Carbopol 934 or Carbopol does not tell one of ordinary skills in the art exactly what is in the compounds and such trademark can change the compositions at any time. For the same reason, it is not clear what code “BP1993” stands for, and full chemical name of the agent is required.


All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450.



Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655